DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-9, 11-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 14 and 20, the references of record, either singularly or in combination, do not teach or suggest at least amended features 
“A non-transitory machine-readable storage medium, storing computer program instructions executable by at least one processor of a terminal device to perform:
obtaining a photographic image;
identifying at least one object in the photographic image;
generating at least one tag respectively for each of the at least one object;
automatically determining a first pixel location of each of the at least one tag in the

photographic image:
presenting the at least one tag of the photographic image through a VR User Interface (UP. wherein the at least one tag is presented at the corresponding first pixel location on the
photographic image through the VR UI;
receiving, from a VR controller operably connected to the terminal device, a confirmation user instruction when the VR controller detects a pointing operation at a tag of the at least one tag or an object corresponding to the tag in the VR UI, the photographic image being a 3-dimension photo, a 360-degree photo, or a 720-degree photo;
in response to receiving the confirmation user instruction, determining a pixel location
where the confirmation user instruction is pointing on the photographic image, and taking the
pointed pixel location as a second pixel location of the tag;
confirming one or more of the at least one tag in response to receiving the confirmation user instruction from the VR UI; and
associating the confirmed one or more tags and the second pixel location of each of the one or more tags with the photographic image.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175